Motion to amend notice of appeal so as to add the United States Fidelity and Guaranty Company as a party appellant denied, without costs, (Matter of May v. Accident & Cos. Ins. Co., 275 App. Div. 1007). Motion to stay respondent from enforcing the judgment against the United States Fidelity and Guaranty Company pending a final determination of the appeal from the order of Mr. Justice Harvey dated July 8, 1974, granted, without costs, and without prejudice to a motion by respondent to vacate the stay in the event the appeal is not perfected on or before February 14, 1975 for the term commencing March 3, 1975. Herlihy, P. J., Sweeney, Kane, Main and Larkin, JJ., concur.